Milligan, J.,
concurring:
I fully concur with the Chief Justice on the question of jurisdiction. But a majority of my brethren having on this question held to the contrary, I have, out of deference to their opinion, consented to examine the case on the merits, (not in any degree waiving my opinion on the question of jurisdiction,) and agree with them in dismissing the petition on the merits.
Peck, J., agreed with the majority of the court on the question of jurisdiction, but thought that the case should be remanded with leave to take further evidence.